department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uil employer_identification_number legend a x y z aa gg hh ii kk dear ------------------- this letter is in response to your request seeking approval of a set-aside under sec_4942 of the internal_revenue_code facts previously the internal_revenue_service issued a determination_letter recognizing a as an organization described in sec_501 of the code and as a private_foundation under sec_509 a plans on constructing and maintaining a website offering a multi-media courseware library on the internet to the public for free the project these courses will cover a wide variety of subjects including math science english etc and a wide range of grades kindergarten through college because the project can better be accomplished by setting aside funding now rather than by paying it currently a proposes to set_aside dollar_figuregg in the tax_year ended x to be used for the start- up phase of the project the start-up phase will be completed by aa and the total cost is currently estimated to exceed the amount set_aside the funds to be set_aside will be paid out as work is completed and invoices are submitted reviewed and approved in all events however the set-aside amount will be completely paid out no later than aa it is anticipated that additional_amounts will not be to be added to the proposed set_aside a’s sole trustee has approved this set-aside the start-up phase of the project consists of four major steps recruiting staff and acquiring office space developing software and website and acquiring servers and other required equipment recruiting educators and consultants developing educational materials marketing the website ruling requested a set-aside of dollar_figuregg in the tax_year ended x satisfies the suitability test of sec_4942 of the code and sec_53 a - b of the regulations and therefore dollar_figurehh will be treated as a qualifying_distribution in the tax_year ended x dollar_figureii will be treated as a qualifying_distribution in the tax_year ended y and dollar_figurekk will be treated as a qualifying_distribution in the tax_year ended z law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the suitability test is satisfied if the private_foundation establishes that the specific project for which the amount is set_aside is one that can be better accomplished by the set_aside than by the immediate payment of funds analysis a is an organization described in sec_501 of the code and is a private_foundation described in sec_509 of the code a is setting aside dollar_figuregg for the start-up phase of a specific project the start-up phase will occur over several years and is expected to be completed by aa the project will accomplish a’s charitable purpose under sec_170 of the code the amount set_aside will enable a to spend the funds necessary to pay for the various expenses related to the start-up phase of the project which will occur over several years and will be completed within five years thus the start-up phase of the project for which dollar_figuregg is being set_aside is one that can be better accomplished by the set_aside than by the immediate payment of funds accordingly a satisfies the suitability test in sec_4942 of the code and in sec_53_4942_a_-3 of the regulations ruling a set-aside of dollar_figuregg in the tax_year ended x satisfies the suitability test of sec_4942 of the code and sec_53 a - b of the regulations and therefore dollar_figurehh will be treated as a qualifying_distribution in the tax_year ended x dollar_figureii will be treated as a qualifying_distribution in the tax_year ended y and dollar_figurekk will be treated as a qualifying_distribution in the tax_year ended z this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative steven b grodnitzky acting manager exempt_organizations technical group sincerely enclosure notice
